

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.4
EXHIBIT D


FORM OF
ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”) between ______________
(the “Assignor”) and __________________(the “Assignee”) is dated as of
____________, ____. The parties hereto agree as follows:


1.           PRELIMINARY STATEMENT.  The Assignor is a party to a Loan
Agreement, dated December 3, 2001 (which, as it may from time to time be
amended, restated or otherwise modified is herein called the “Loan Agreement”),
by and between Matthews International Corporation (the “Borrower”), certain
banks listed on the signature pages thereof (collectively, “Banks” and,
individually, “Bank”), and Citizens Bank of Pennsylvania, as agent for the Banks
(“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Loan Agreement. The Assignor desires
to assign to the Assignee, and the Assignee desires to assume from the Assignor,
one hundred percent (100%) of the Commitment of the Assignor.


2.           ASSIGNMENT.  For and in consideration of the assumption of
obligations by the Assignee set forth in Section 3 hereof and other
consideration set forth herein, and effective as of the Assignment Effective
Date (as hereinafter defined), the Assignor does hereby sell, assign, transfer
and convey all of its right, title and interest in and to (a) the Commitment of
the Assignor (as in effect on the Assignment Effective Date), (b) any Loan made
by the Assignor which is outstanding on the Assignment Effective Date, (c) any
Note delivered to the Assignor pursuant to the Loan Agreement, and (d) the Loan
Agreement and the other Loan Documents. Pursuant to Section 8.17A of the Loan
Agreement, on and after the Assignment Effective Date the Assignee shall have
the same rights, benefits and obligations as the Assignor had under the Loan
Agreement and the Loan Documents, all determined as if the Assignee were a
“Bank” under the Loan Agreement with a Commitment of ____________ Dollars
($________), equaling ______ percent (_____%) of the Total Commitment
Amount.  The Assignment Effective Date (the “Assignment Effective Date”) shall
be two (2) Business Days (or such shorter period agreed to by Agent) after a
Notice of Assignment substantially in the form of Attachment I hereto and any
consents substantially in the form of Attachment II hereto required to be
delivered to Agent, together with a fee of Five Thousand and 00/100 Dollars
($5,000.00), in accordance with Section 8.17A of the Loan Agreement, have been
delivered to Agent; provided, however, that, in the event that Borrower shall
appropriately request a Revolving Credit Loan prior to the time at which all of
conditions to the effectiveness of this Assignment shall have been met, the
Assignment Effective Date shall be the Business Day immediately following the
day upon which the Loans by the Banks are to be made under such request for a
Revolving Credit Loan. In no event shall the Assignment Effective Date occur if
the payments required to be made by the Assignee to the Assignor on the
Assignment Effective Date under Section 4 are not made on or prior to the
proposed Assignment Effective Date. The Assignor shall notify the Assignee of
the proposed Assignment Effective Date on the Business Day prior to the proposed
Assignment Effective Date and shall notify the Assignee of any pending request
for a Revolving Credit Loan which would delay such proposed Assignment Effective
Date.


3.           ASSUMPTION.  For and in consideration of the assignment of rights
by the Assignor set forth in Section 2 hereof and the other consideration set
forth herein, and effective as of the Assignment Effective Date, the Assignee
does hereby accept that assignment, and assume and covenant and agree fully,
completely and timely to perform, comply with and discharge, each and all of the
obligations, duties and liabilities of the Assignor under the Loan Agreement and
the Loan Documents which are assigned to the Assignee hereunder, which
assumption includes, without limitation, the obligation to fund the unfunded
portion of the Total Commitment Amount in accordance with the provisions set
forth in the Loan Agreement as if the Assignee were a “Bank” under the Loan
Agreement with __________ Dollars ($________) equaling _________ percent (___ %)
of the Total Commitment Amount. The Assignee agrees to be bound by all
provisions relating to “Banks” under and as defined in the Loan Agreement and
the Loan Documents, including, without limitation, provisions relating to the
payment of indemnification. The Assignee agrees further to deliver to Agent,
concurrently herewith, a completed Administrative Questionnaire, substantially
in the form attached hereto as Attachment III.


4.           PAYMENT OBLIGATIONS.  On and after the Assignment Effective Date,
the Assignee shall be entitled to receive from Agent all payments of principal,
interest and fees with respect to Assignor’s Commitment and Commitment
Percentage of the Loans. The Assignee shall advance funds directly to Agent with
respect to all Loans and reimbursement payments made on or after the Assignment
Effective Date. In consideration for the sale and assignment of Loans hereunder,
with respect to all Loans outstanding on the Assignment Effective Date, the
Assignee shall pay the Assignor, on the Assignment Effective Date, an amount in
Dollars equal to the Assignor’s Commitment Percentage of all such Loans.  On and
after the Assignment Effective Date, the Assignee shall also remit to the
Assignor any amounts of interest on Loans and fees received from Agent which
relate to Assignor’s Commitment Percentage of Loans accrued for periods prior to
the Assignment Effective Date.  In the event that either party hereto receives
any payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.


5.           CREDIT DETERMINATION; LIMITATIONS ON ASSIGNOR’S LIABILITY. The
Assignee represents and warrants to the Assignor, Borrower, Agent and the other
Banks (a) that it is capable of making and has made and shall continue to make
its own credit determinations and analysis based upon such information as the
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by the Assignor, (b) the Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 8.17 of the Loan Agreement; (c) the Assignee confirms that it is able to
fund the Loans as required by the Loan Agreement; and (d) the Assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Agreement and the Loan Documents are required to be
performed by it as a Bank thereunder. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to the Assignor
and that the Assignor makes no representation or warranty of any kind to the
Assignee and shall not be responsible for (i) the due execution, legality,
validity, enforceability, genuineness, sufficiency or collectability of the Loan
Agreement or any Loan Documents, (ii) any representation, warranty or statement
made in or in connection with the Loan Agreement or any of the Loan Documents,
(iii) the financial condition or creditworthiness of Borrower, (iv) the
performance of or compliance with any of the terms or provisions of the Loan
Agreement or any of the Loan Documents, (v) inspecting any of the property,
books or records of Borrower or (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans. Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be liable for any mistake, error
of judgment, or action taken or omitted to be taken in connection with the
Loans, the Loan Agreement or the Loan Documents, except for its or their own bad
faith or willful misconduct. The Assignee appoints Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof.


6.           INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, cost and expenses (including, without
limitation, attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s performance or
non-performance of obligations assumed under this Assignment Agreement.


7.           SUBSEQUENT ASSIGNMENTS.  After the Assignment Effective Date, the
Assignee shall have the right pursuant to Section 8.17 of the Loan Agreement to
assign the rights which are assigned to the Assignee hereunder to any entity or
person, provided that (a) any such subsequent assignment does not violate any of
the terms and conditions of the Loan Agreement, any of the Loan Documents, or
any law, rule, regulation, order, writ, judgment, injunction or decree and that
any consent required under the terms of the Loan Agreement or any of the Loan
Documents has been obtained, (b) the assignee under such assignment from the
Assignee shall agree to assume all of the Assignee’s obligations hereunder in a
manner satisfactory to the Assignor and (c) the Assignee is not thereby released
from any of its obligations to the Assignor hereunder.


8.           REDUCTIONS OF AGGREGATE AMOUNT OF COMMITMENTS.  If any reduction in
the Total Commitment Amount occurs between the date of this Assignment Agreement
and the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to the Assignee shall remain the percentage specified in Section I
hereof and the dollar amount of the Commitment of the Assignee shall be
recalculated based on the reduced Total Commitment Amount.


9.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
consent embody the entire agreement and understanding between the parties hereto
and supersede all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.


10.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the Commonwealth of Pennsylvania.


11.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Loan Agreement. For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth under each party’s name on the signature pages hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.


[ADDRESS]                                                                           [NAME
OF ASSIGNOR]




By:                                                                
Title:                                                                




[ADDRESS]                                                                           [NAME
OF ASSIGNEE]




By:                                                                
Title:                                                                





--


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT I
TO
FORM OF ASSIGNMENT AGREEMENT


NOTICE OF ASSIGNMENT


To:                      Matthews International Corporation
Two NorthShore Center
Pittsburgh, Pennsylvania  15212
Attention:  Edward J. Boyle


Citizens Bank of Pennsylvania, as Agent
Two Mellon Bank Center
Room 152-0230
Pittsburgh, PA  15259-0001
Attention:  Curtis C. Hunter, Vice President


From:                      [NAME OF ASSIGNOR]


[NAME OF ASSIGNEE]


, ____


1.           We refer to that Loan Agreement, dated as of December 3, 2001
(which, as it may from time to time be amended, restated or otherwise modified,
is herein called the “Loan Agreement”), by and between Matthews International
Corporation (the “Borrower”), certain banks listed on the signature pages
thereof (collectively, “Banks” and, individually, “Bank”), including
_________________ (the “Assignor”) and Citizens Bank of Pennsylvania, as agent
for the Banks (as such, the “Agent”). Capitalized terms used herein and in any
consent delivered in connection herewith and not otherwise defined herein or in
such consent shall have the meanings attributed to them in the Loan Agreement.


2.           The Assignor and _______________________ (the “Assignee”) have
entered into an Assignment Agreement, dated as of _________________, _____,
pursuant to which, among other things, the Assignor has sold, assigned,
delegated and transferred to the Assignee, and the Assignee has purchased,
accepted and assumed from the Assignor, all of the Assignor’s rights and
obligations under the Loan Agreement such that Assignee’s Commitment Percentage
of the Total Commitment Amount shall equal ______________ percent (__%) of
________________ Dollars ($______________), effective as of the “Assignment
Effective Date” (as hereinafter defined).


The “Assignment Effective Date” shall be the later of _______________, ___ or
two Business Days (or such shorter period as agreed to by Agent) after this
Notice of Assignment and any consents and payments required by Sections 8.17A of
the Loan Agreement have been delivered to Agent, provided that the Assignment
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied; provided, however, that, in
the event that Borrower shall appropriately request a Revolving Credit Loan
prior to the time at which all of the conditions to the effectiveness of this
Assignment shall have been met, the Assignment Effective Date shall be the
Business Day immediately following the day upon which the Loans by the Banks are
to be made under such request for a Revolving Credit Loan.


3.           As of the Assignment Effective Date, the Commitment Percentage of
the Assignor in the Total Commitment Amount and Loans will be ______%
(_____________ Dollars ($______________)) (as such percentage may be reduced or
increased by assignments which become effective prior to the assignment to the
Assignee becoming effective).


4.           The Assignor and the Assignee hereby give to Borrower and Agent
notice of the assignment and delegation referred to herein. The Assignor shall
confer with Agent before _________, ____ to determine if the Assignment
Agreement will become effective on such date pursuant to Section 3 hereof, and
shall confer with Agent to determine the Assignment Effective Date pursuant to
Section 3 hereof if it occurs thereafter. The Assignor shall notify Agent if the
Assignment Agreement does not become effective on any proposed Assignment
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee. At the request of Agent, the
Assignor shall give Agent written confirmation of the occurrence of the
Assignment Effective Date.


5.           The Assignee hereby accepts and assumes the assignment and
delegation referred to herein and agrees as of the Assignment Effective Date (a)
to perform fully all of the obligations under the Loan Agreement which it has
hereby assumed and (b) to be bound by the terms and conditions of the Loan
Agreement as if it were a “Bank”.


6.           The Assignor and the Assignee request and agree that any payments
to be made by Agent to the Assignor on and after the Assignment Effective Date
shall be made entirely to the Assignee, it being understood that the Assignor
and the Assignee shall make between themselves any desired allocations.


7.           The Assignor and the Assignee request and direct that Agent prepare
and cause Borrower to execute and deliver the Note to the Assignee in accordance
with Section 8.17 of the Loan Agreement. The Assignor and the Assignee agree to
deliver to Agent, for delivery to Borrower, the original Notes received from it
by Borrower upon its receipt of new Notes in the amount set forth above.


8.           The Assignee advises Agent that the address listed below is its
address for notices under the Loan Agreement:










           The Assignee advises Agent that the address listed below is the
address of its Office and the wire transfer instructions for delivery of funds
by Agent thereto:


















ASSIGNOR                                                                           ASSIGNEE






By:                                                                By:                                                                
Title:                                                                Title:                                                                



--


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT II
TO
FORM OF ASSIGNMENT AGREEMENT


CONSENT AND RELEASE


TO:           [NAME OF ASSIGNOR]






[NAME OF ASSIGNEE]








, ____


1.           We acknowledge receipt from __________________________(the
“Assignor”) and _____________ (the “Assignee”) of the Notice of Assignment,
dated as of __________________, ____ (the “Notice”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Notice.


2.           In consideration of the assumption by the Assignee of the
obligations of the Assignor as referred to in the Notice, Borrower hereby (a)
irrevocably consents, pursuant to Section 8.17 of the Loan Agreement, to the
assignment and delegation referred to in the Notice, (b) as of the Assignment
Effective Date, irrevocably releases the Assignor from all of its obligations to
Borrower under the Loan Agreement and any of the Loan Documents to the extent
that such obligations have been assumed by the Assignee and (c) agrees that, as
of the Assignment Effective Date, Borrower shall consider the Assignee as a
“Bank” for all purposes under the Loan Agreement and any of the Loan Documents.


3.           Borrower directs Agent to prepare for issuance by Borrower of
replacement Notes requested by the Assignor and the Assignee in the Notice.
Assignor hereby irrevocably agrees that it shall have no further right or claims
against Borrower under the Loan Agreement or Loan Documents, any and all of
which have been assigned to Assignee.


4.           In consideration of the assumption by the Assignee of the
obligations of the Assignor as referred to in the Notice, Agent hereby (a)
irrevocably consents pursuant to Section 8.17A of the Loan Agreement, to the
assignment and delegation referred to in the Notice, (b) as of the Assignment
Effective Date, irrevocably releases the Assignor from its obligations to Agent
under the Loan Agreement or any of the Loan Documents to the extent that such
obligations have been assumed by the Assignee, and (c) agrees that, as of the
Assignment Effective Date, Agent shall consider the Assignee as a “Bank” for all
purposes under the Loan Agreement and any of the Loan Documents.


Matthews International Corporation




By:                                                                
Title:                                                                


Citizens Bank of Pennsylvania,
as Agent




By:                                                                
Title:                                                                




[ASSIGNOR]




By:                                                                
Title:                                                                



--


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT III
TO
FORM OF ASSIGNMENT AGREEMENT


FORM OF
ADMINISTRATIVE QUESTIONNAIRE


Please accurately complete the following information and return via FAX to
Citizens Bank of Pennsylvania as soon as possible.


FAX
Number:                                                                                     


LEGAL NAME TO APPEAR IN DOCUMENTATION:






GENERAL INFORMATION - DOMESTIC LENDING OFFICE:


Institution
Name:                                                                                                                                          
Street
Address:                                                                                                                                          
City, State, Zip Code:


CONTACTS/NOTIFICATION METHODS:


CREDIT CONTACTS:


Primary
Contact:                                                                                                                                          
Street
Address:                                                                                                                                          
City, State, Zip Code:
Phone
Number:                                                                                                                                          
FAX Number:
Backup
Contact:                                                                                                                                          
Street Address
City, State, Zip Code:
Phone
Number:                                                                                                                                          
FAX Number:


TAX WITHHOLDING:


Non Resident
Alien                                                      Y*           N
*Form 4224 Enclosed
Tax ID Number                                                                


CONTACTS/NOTIFICATION METHODS:


ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.


Contact:                                                                                                                                          
Street
Address:                                                                                                                                          
City, State, Zip Code:
Phone
Number:                                                                                                                                          
FAX Number:


PAYMENT INSTRUCTIONS:


Name of Bank where funds are to be transferred:




Routing Transit/ABA number of Bank where funds are to be transferred:




Name of Account, if applicable:




Account
Number:                                                                                                                                          


Additional
Information:                                                                                                                                          


MAILINGS:


Please specify who should receive financial information:


Name:                                                                                                                                          
Street
Address:                                                                                                                                          
City, State, Zip Code:


It is very important that all of the above information is accurately filled in
and returned promptly. If there is someone other than yourself who should
receive this questionnaire, please notify us of their name and FAX number and we
will FAX them a copy of the questionnaire. If you have any questions, please
call __________________________ of Citizens Bank of Pennsylvania at
(412)_________________.

--


 
 

--------------------------------------------------------------------------------

 
